Case 19-40883      Doc 850       Filed 04/16/19 Entered 04/16/19 19:28:20        Main Document
                                               Pg 1 of 9


                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 In re:                                           )   Case No. 19-40833-659
                                                  )   Chapter 11
 Payless Holdings LLC, et al.,                    )
                                                  )   Jointly Administered
                     Debtors.                     )
                                                  )   Hearing Date and Time: April 23, 2019 at
                                                  )   11:00 a.m. (Central Time)
                                                  )   Objection Deadline: April 22, 2019 at 4:00
                                                  )   p.m. (Central Time)
                                                  )   Hearing Location: Courtroom 7 North

                    DEBTORS’ MOTION FOR LEAVE TO REDACT
                CERTAIN CONFIDENTIAL INFORMATION RELATED TO
                THE DEBTORS’ KEY EMPLOYEE INCENTIVE PROGRAM


          The above-captioned debtors and debtors in possession (collectively, the “Debtors”)

 respectfully state as follows in support of this motion (this “Motion”):

                                        RELIEF REQUESTED

          1.    The Debtors seek entry of an order: (a) authorizing the Debtors to redact certain

 of the metrics (the “Confidential Information”) of their Key Employee Incentive Program (the

 “KEIP”) as outlined in the Debtors’ Motion for Entry of an Order (I) Authorizing and Approving

 the Debtors’ Key Employee Incentive Plan and (II) Granting Related Relief [Docket No. 849]

 (the “KEIP Motion”); (b) directing that the Confidential Information shall be redacted from the

 KEIP Motion and shall remain under seal, confidential, and not be made available to anyone

 without the consent of the Debtors, except for (i) the United States Trustee for the Eastern

 District of Missouri (the “United States Trustee”) and (ii) the Official Committee of Unsecured

 Creditors (the “Committee”); (c) authorizing that any portion of the hearing pertaining to such

 information be conducted in camera, to the extent the hearing on this Motion requires disclosure
Case 19-40883      Doc 850     Filed 04/16/19 Entered 04/16/19 19:28:20            Main Document
                                             Pg 2 of 9


 of the Confidential Information; and (d) granting such other and further relief as the Court deems

 just, proper and equitable.

                                    JURISDICTION AND VENUE

        2.      The United States Bankruptcy Court for the Eastern District of Missouri

 (the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and

 Rule 81-9.01(B)(1) of the Local Rules of the United States District Court for the Eastern District

 of Missouri.

        3.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        4.      The bases for the relief requested herein are sections 105(a) and 107(b) of title 11

 of the United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”), Bankruptcy Rule

 9018, and rule 9037 of the Local Rules of Bankruptcy Procedure for the Eastern District of

 Missouri (the “Local Bankruptcy Rules”).

                                          BACKGROUND

        5.      On February 18, 2019 (the “Petition Date”), each of the Debtors filed a voluntary

 petition under chapter 11 of the Bankruptcy Code. A comprehensive description of the Debtors’

 businesses and operations, capital structure and events leading to the commencement of these

 chapter 11 cases is set forth in the Declaration of Stephen Marotta, Chief Restructuring Officer

 of Payless Holdings LLC, in Support of Debtors’ Chapter 11 Proceedings and First Day

 Pleadings (the “First Day Declaration”) is incorporated herein by reference.

        6.      The Debtors and their non-debtor affiliates (together, the “Company”) are the

 largest specialty family footwear retailer in the Western Hemisphere, offering a wide range of

 shoes and accessory items at affordable prices. As of the Petition Date, the Company operated

 approximately 3,400 stores in more than 40 countries. The Debtors are headquartered in Topeka,



                                                 2
Case 19-40883        Doc 850       Filed 04/16/19 Entered 04/16/19 19:28:20                 Main Document
                                                 Pg 3 of 9


 Kansas, with extensive operations that span across the United States, Canada, Latin America,

 Asia, the Middle East and Europe.

         7.      The Debtors’ cases are being jointly administered for procedural purposes only

 and the Debtors continue to manage and operate their businesses as debtors in possession under

 Bankruptcy Code sections 1107 and 1108.               On March 1, 2019, the United States Trustee

 appointed the official committee of unsecured creditors (the “Committee”) pursuant to

 Bankruptcy Code section 1102 [Docket No. 359]. No request for the appointment of a trustee or

 examiner has been made in these chapter 11 cases.

         8.      Contemporaneously herewith, the Debtors filed the KEIP Motion. By the KEIP

 Motion, the Debtors seek entry of an order authorizing and approving the Debtors’ KEIP for

 three key senior executives (the “KEIP Participants”).              The KEIP is narrowly tailored to

 incentivize the KEIP Participants to achieve certain specified objectives (the “KEIP Metrics”)

 that will ensure these cases result in a successful outcome. By this Motion, the Debtors seek to

 redact one portion of the KEIP Metrics.

         9.      Specifically, as further outlined in the First Day Declaration and the KEIP

 Motion, the Debtors are pursuing a dual-track strategy of determining whether to sell or

 reorganize around the Company’s Latin America segment.1 One of the KEIP Metrics provides

 for the KEIP Participants to work towards a threshold value for the sale of the Latin America JV

 Interest. The public disclosure of this threshold value in the KEIP Motion would unquestionably

 have a chilling effect on the potential value the Debtors could receive for the Latin America JV

 Interest to the detriment of the Debtors’ estates and their creditors.




 1
  Specifically, many of Payless’s Latin America operations are governed by joint venture agreements and related
 ancillary agreements (collectively, the “Latin America JV Interest”).

                                                       3
Case 19-40883       Doc 850     Filed 04/16/19 Entered 04/16/19 19:28:20             Main Document
                                              Pg 4 of 9


                                             ARGUMENT

         10.    Section 107(b) of the Bankruptcy Code authorizes bankruptcy courts to protect

 parties in interest from potentially harmful disclosures, providing:

         On request of a party in interest, the bankruptcy court shall, and on the bankruptcy
         court’s own motion, the bankruptcy court may—

         (1)    protect an entity with respect to a trade secret or confidential research,
         development, or commercial information; or

         (2)     protect a person with respect to scandalous or defamatory matter contained in a
         paper filed in a case under [the Bankruptcy Code].

 11 U.S.C. § 107(b).

         11.    A party in interest seeking protection under Bankruptcy Code section 107(b) may

 obtain a protective order authorizing the filing of a document or information under seal pursuant

 to the procedures set forth in Rule 9018 of the Bankruptcy Rules, which provides:

         On motion or on its own initiative, with or without notice, the court may make
         any order which justice requires (1) to protect the estate or any entity in respect of
         a trade secret or other confidential research, development, or commercial
         information....

 Fed. R. Bankr. P. 9018; see also In re Farmland Indus., Inc. 290 B.R. 364, 369 (Bankr. W.D.

 Mo. 2003) (Rule 9018 of the Bankruptcy Rules authorizes the court to prohibit disclosures where

 “necessary to protect the bankruptcy estate”).

         12.    Furthermore, section 105(a) of the Bankruptcy Code empowers a bankruptcy

 court to issue “any order, process, or judgment that is necessary or appropriate to carry out the

 provisions of [the Bankruptcy Code].” 11 U.S.C. § 105. Accordingly, this Court has the power

 to protect the Confidential Information and order it redacted in accordance with the Bankruptcy

 Code.




                                                   4
Case 19-40883        Doc 850     Filed 04/16/19 Entered 04/16/19 19:28:20             Main Document
                                               Pg 5 of 9


    A.         Bankruptcy Code Section 107(b) Requires the Court to Protect Parties from
               Disclosing Commercially Sensitive Information.

         13.      If a court determines that an interested party seeks to protect information that falls

 within the categories enumerated in section 107(b) of the Bankruptcy Code, “the court is

 required to protect [the requesting party] and has no discretion to deny the application.” In re

 Farmland Indus., Inc., 290 B.R. 364, 368 (Bankr. W.D. Mo. 2003) (citing In re Orion Pictures

 Corp., 21 F.3d 24, 27 (2d Cir. 1994)) (“Protection is mandatory when requested by an [interested

 party]”); see also Neal v. Kansas City Star (In re Neal), 461 F.3d 1048, 1054 (8th Cir. Mo. 2006)

 (“If a paper filed in a bankruptcy court fits within § 107(b)(1) or (2), protection is mandatory

 when requested by a ‘party in interest’”). Accordingly, an interested party need not show

 “extraordinary circumstance or compelling need” or even good cause to obtain protection under

 section 107(b) of the Bankruptcy Code. In re Orion Pictures Corp., 21 F.3d at 27-28. Rather, an

 interested party will obtain protection from disclosure of information upon a showing that such

 information constitutes “commercial information” under section 107(b)(1) of the Bankruptcy

 Code. Id. at 27.

         14.      Such a showing requires only that the interested party demonstrate that the

 information it seeks to place under seal is “‘confidential’ and ‘commercial’ in nature.” Id. at 28.

 It is well-settled that “‘commercial information’ is information which would cause an unfair

 advantage to competitors by providing them with information as to the commercial operations of

 the debtor.” See In re Farmland Indus., Inc., 290 B.R. 855 at 368 (quoting In re Orion Pictures

 Corp., 21 F.3d at 27) (holding that an agreement authorizing a licensee “to reproduce,

 manufacture, distribute and sell videocassettes of films” contained “commercial information”).




                                                    5
Case 19-40883       Doc 850     Filed 04/16/19 Entered 04/16/19 19:28:20               Main Document
                                              Pg 6 of 9


    B.         The Confidential Information Satisfies the “Commercial Information”
               Threshold and Warrants Protection Under the Bankruptcy Code.

         15.     The Confidential Information qualifies as commercially sensitive information that

 merits protection under section 107(b)(1) of the Bankruptcy Code. The Confidential Information

 provides a target amount that the KEIP Participants are incentivized to realize for the sale of the

 Latin America JV Interest. Should this amount be publicly disclosed, it would inform potential

 bidders of the Debtors’ target sale amount, which could influence the value of potential bids and

 serve to chill the bidding process. To maximize value for the Debtors’ estates and their creditors,

 the Debtors believe it is critical that the target sale amount remain confidential.

         16.     Significantly, the KEIP Metrics, including the Confidential Information, have

 been shared with the Committee, the advisors to the ad hoc prepetition term loan lenders (the

 “Term Lenders”) and the United States Trustee, none of whom have any objection to this

 Motion. Moreover, the Confidential Information reflects an amount that was negotiated with the

 Committee and the Term Lenders.            The Debtors submit that, by filing the Confidential

 Information under seal, the Debtors are provided with the appropriate confidentiality safeguards

 while ensuring that the proper parties are privy to the Confidential Information.

         17.     Accordingly, the Debtors believe the requested relief strikes a balance among any

 need for public disclosure, minimizing the impact of ongoing business objectives and ensuring

 success of a potential sale of the Latin America JV Interest.           Therefore, the Confidential

 Information satisfies the “commercial information” threshold for redacting.

         18.     Bankruptcy courts in this District have granted numerous other motions to redact

 to protect confidential commercial information. See, e.g., In re Peabody Energy Corp., Case No.

 16-42529 (Bankr. E.D. Mo. Jan. 27. 2017) (authorizing the debtors to file information related to

 the debtors’ exit financing under seal); In re Peabody Energy Corp., No. 16-42529 (Bankr. E.D.


                                                   6
Case 19-40883      Doc 850     Filed 04/16/19 Entered 04/16/19 19:28:20           Main Document
                                             Pg 7 of 9


 Mo. Apr. 15, 2016) (Docket No. 138) (authorizing the debtors to file fee letter agreement relating

 to securitization facility under seal); In re Arch Coal. Inc., et al., Case No. 16-40120 (Bankr.

 E.D. Mo. Jan. 14, 2016) (Docket Nos. 1348, 1592) (authorizing the movant to file certain coal-

 supply contracts under seal); In re Noranda Aluminum. Inc., et al., Case No. 16-10083 (Bankr.

 E.D. Mo. Feb. 12, 2016) (Docket Nos. 577, 1399) (authorizing the movants to file confidential

 supply agreements under seal). Accordingly, this Court should grant the relief requested herein.

                                             NOTICE

        19.     The Debtors will provide notice of this motion to: (a) the Office of the United

 States Trustee for the Eastern District of Missouri; (b) counsel to the Prepetition ABL

 Administrative Agent, (i) Choate Hall & Stewart LLP (Attn: Kevin Simard, Douglas Gooding

 and Jonathan Marshall) and (ii) Thompson Coburn LLP (Attn: Mark Bossi); (c) counsel to the

 FILO Agent, Greenberg Traurig, LLP (Attn: Jeffrey M. Wolf); (d) counsel to certain Prepetition

 Term Loan Lenders (i) Kramer Levin Naftalis & Frankel LLP (Attn: Stephen D. Zide),

 (ii) Doster, Ullom & Boyle, LLC (Attn: Gregory D. Willard), (iii) Stroock & Stroock & Lavan

 LLP (Attn: Kristopher M. Hansen and Daniel A. Fliman) and (iv) Lewis Rice LLC (Attn:

 Sonette T. Magnus); (e) counsel to the Prepetition Term Loan Agent, Norton Rose Fulbright US

 LLP (Attn: Stephen Castro and David Rosenzweig); (f) the Monitor, FTI Consulting Canada,

 Inc. (Attn: Paul Bishop, Greg Watson and Jim Robinson); (g) counsel to the Monitor, Bennett

 Jones LLP (Attn: Sean Zweig, Kevin Zych and Aiden Nelms); (h) counsel to the Committee

 (i) Pachulski Stang Ziehl & Jones LLP (Attn: Robert Feinstein and Bradford Sandler) and

 (ii) Polsinelli LLP (Attn: Matthew Layfield); (i) the United States Attorney’s Office for the

 Eastern District of Missouri; (j) the Internal Revenue Service; (k) the United States Securities

 and Exchange Commission; (l) the state attorneys general for all states in which the Debtors

 conduct business; and (m) any party that has requested notice pursuant to Bankruptcy Rule 2002

                                                 7
Case 19-40883      Doc 850     Filed 04/16/19 Entered 04/16/19 19:28:20            Main Document
                                             Pg 8 of 9


 (collectively, the “Notice Parties”). The Debtors submit that, in light of the nature of the relief

 requested, no other or further notice need be given.

                                           CONCLUSION

        WHEREFORE, the Debtors respectfully request that the Court enter an order granting the

 relief requested by this Motion and such further relief as may be just, proper and equitable under

 the circumstances.



                            [Remainder of page intentionally left blank]




                                                 8
Case 19-40883     Doc 850     Filed 04/16/19 Entered 04/16/19 19:28:20      Main Document
                                            Pg 9 of 9


 Dated: April 16, 2019
        St. Louis, Missouri
                                       /s/ Richard W. Engel, Jr.
                                       Richard W. Engel, Jr. MO 34641
                                       Erin M. Edelman MO 67374
                                       John G. Willard MO 67049
                                       ARMSTRONG TEASDALE LLP
                                       7700 Forsyth Boulevard, Suite 1800
                                       St. Louis, MO 63105
                                       Telephone: (314) 621-5070
                                       Facsimile: (314) 612-2239
                                       rengel@armstrongteasdale.com
                                       eedelman@armstrongteasdale.com
                                       jwillard@armstrongteasdale.com

                                       -and-
                                       Ira Dizengoff (admitted pro hac vice)
                                       Meredith A. Lahaie (admitted pro hac vice)
                                       Alexis Freeman (admitted pro hac vice)
                                       AKIN GUMP STRAUSS HAUER & FELD LLP
                                       One Bryant Park
                                       New York, NY 10036
                                       Telephone: (212) 872-1000
                                       Facsimile: (212) 872-1002
                                       idizengoff@akingump.com
                                       mlahaie@akingump.com
                                       afreeman@akingump.com

                                       - and -

                                       Julie Thompson (admitted pro hac vice)
                                       AKIN GUMP STRAUSS HAUER & FELD LLP
                                       1333 New Hampshire Avenue, N.W.
                                       Washington, D.C. 20036
                                       Telephone: (202) 887-4000
                                       Facsimile: (202) 887-4288
                                       julie.thompson@akingump.com

                                       Proposed Counsel to the Debtors and Debtors in
                                       Possession
